Exhibit 10.38
June 5, 2008
Waypoint Capital Management
23 Green St. — Suite 210
Huntington, N.Y. 11743
Attention: Mr. Robert Calabretta
Re: Management Agreement Renewals
Dear Mr. Calabretta:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA CAPITAL LLC     •   Citigroup Emerging CTA L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC      
By:
  /s/ Jennifer Magro     
 
 
 
   
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       

          WAYPOINT CAPITAL MANAGEMENT    
 
       
By:
  /s/ R. Calabretta        
 
   
 
       
Print Name: R. Calabretta
   
 
       
 
       
JM/sr
   

 